Citation Nr: 1441028	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1941 to March 1946.  The Veteran died in February 2010.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Subsequently, jurisdiction over the claim was transferred to the Regional Office (RO) in Louisville, Kentucky, and that RO certified the appeal to the Board in July 2014.  

Consideration of the Appellant's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within this system do not include any non-duplicative materials pertinent to the present appeal, other than an August 2014 Appellant's Brief submitted by the Appellant's representative.  


FINDINGS OF FACT

1.  The Veteran died in February 2010.  The death certificate reflects that the immediate cause of death was respiratory failure.  Pneumonia was listed as a condition leading to the immediate cause of death, and the underlying cause of death was septic shock.  Congestive heart failure and chronic obstructive pulmonary disease (COPD) were listed as other significant conditions which contributed to death but did not result in the underlying cause of death, septic shock.  

2.  At the time of the Veteran's death, he was service-connected for intervertebral disc syndrome and moderate inactive pulmonary tuberculosis.  

3.  The cause of the Veteran's death, respiratory failure due to pneumonia with underlying septic shock, and other significant conditions which contributed to his death, congestive heart failure and chronic obstructive pulmonary disease (COPD), have not been shown to be etiologically related to any disease, injury, or event during the Veteran's active service.  


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation based upon service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Regarding claims for dependency and indemnity compensation (DIC), including claims for service connection for the cause of a veteran's death, the United States Court of Appeals for Veterans Claims (Court) has held that VA is generally required to provide the following notice:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO satisfied the notice requirements outlined above in a June 2010 letter to the appellant.  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  

The appellant also identified potentially relevant private treatment records from Vanderbilt Hospital.  The RO obtained authorization from the appellant to seek such records, and requested the records in January 2013 and September 2013; however, the hospital did not respond to either request.  A September 2013 letter to the appellant notified her of the RO's inability to obtain the records, and notified the appellant that she was ultimately responsible for providing the evidence.  The appellant responded in January 2014 that she had attempted to obtain the records from the hospital, and that she was advised to have the RO fax a signed authorization form to the hospital, after which the records would be provided.  The June 2014 Supplemental Statement of the Case (SSOC) indicates that the hospital requires a particular authorization different from the standard VA authorization form; therefore, the appellant was again advised to obtain the records and submit them to VA for review.  No records from Vanderbilt Hospital were ever received.  The Board finds that reasonable efforts have been made to assist the appellant in obtaining these private treatment records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Additionally, the RO obtained a December 2010 VA medical opinion addressing the appellant's claim.  The opinion was based upon a thorough review of the Veteran's pertinent clinical history and is supported by a detailed rationale.  As such, the Board deems the opinion to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claim for service connection for cause of the Veteran's death and that there has been sufficient development of the record to adjudicate the claim on the merits.  No further notice or assistance is required.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013); 38 C.F.R. § 3.312 (2013).  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).  

The Veteran's claims file shows that he died in February 2010.  His death certificate documents that his immediate cause of death was respiratory failure.  Pneumonia was listed as a condition leading to the immediate cause of death, and the underlying cause of death was septic shock.  Other significant conditions which contributed to death but did not result in the underlying cause of death included congestive heart failure and chronic obstructive pulmonary disease (COPD).  

At the time of the Veteran's death, he was service-connected for intervertebral disc syndrome and moderate inactive pulmonary tuberculosis.  

The appellant asserts that service connection for the cause of the Veteran's death should be allowed on the theory that his death was due to his service-connected tuberculosis disability.  In this regard, the July 2014 appellant's brief cites medical literature that states that "[t]uberculosis is being increasingly recognized as a cause of acute respiratory distress syndrome (ARDS)."  The Board has considered this evidence, but finds the medical literature is less probative than the VA examiner's opinion, discussed below, as it does not reference the specific facts particular to the Veteran's case.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

To address the appellant's claim, the RO provided the Veteran's claims file and relevant clinical history to a VA physician in December 2010 for a medical opinion on the matter.  The examiner reviewed the Veteran's claims file, including service treatment records and medical history.  He opined that it was less likely than not (less than a 50/50 probability) that the Veteran's death was caused by or contributed substantially or materially to by his service-connected inactive moderately advanced pulmonary tuberculosis.  

The VA examiner provided a medical rationale that tuberculosis was not mentioned as an immediate of significant contributing cause of death on the Veteran's death certificate.  He also noted that a review of records from the Veteran's final hospital admission in February 2011 indicated that pneumonia was the cause of the Veteran's septicemia, and that a chest x-ray taken upon arrival showed pneumonia in the left lower lobe, suggesting that the left side, and not the right (which was the site of the Veteran's tuberculosis), was primarily involved.  Moreover, a prior x-ray in June 2008 did not identify any active tuberculosis.  Finally, he stated that pulmonology consult notes indicated that prior to the Veteran's death, the overwhelming cause of his continued respiratory symptoms was his severe COPD, rather than any ongoing residuals of his tuberculosis.  

The Board finds that the VA physician's December 2010 opinion is highly probative evidence weighing against the appellant's claim for service connection for the cause of the Veteran's death.  The opinion considered the appellant's theory and objectively determined that there is no clinical basis to etiologically associate the Veteran's service-connected tuberculosis disability with his death from respiratory failure due to pneumonia with underlying septic shock, which was significantly contributed to by his congestive heart failure and COPD.  To the extent that it could be argued that there is a nexus between the Veteran's active service and the COPD which contributed significantly to his death, the Board notes that the December 2010 examiner did not identify a nexus between the Veteran's military service and his COPD; rather, he observed that the medical evidence documents that the Veteran's history of COPD began in approximately 1990, over forty years after service discharge.  

In light of all of the above, the Board finds that a preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The late Veteran's service-connected tuberculosis has been clinically determined to have not been a causal, substantial, or material contributing factor to his death, and his primary cause of death due to respiratory failure from pneumonia with underlying septic shock, contributed to by congestive heart failure and COPD, is not shown by the competent evidence of record to be related to his active military service.  

The Board acknowledges the appellant's statements alleging a nexus relationship between the cause of the Veteran's death and his service-connected tuberculosis.  However, as a lay person, the appellant does not possess medical expertise, and is therefore not competent, to etiologically link a complex medical condition such as tuberculosis to the cause of the Veteran's death, including respiratory failure due to pneumonia with underlying septic shock, and other conditions contributing to death, such as congestive heart failure and chronic obstructive pulmonary disease (COPD).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to the appellant, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service or his service-connected tuberculosis disability, no matter how sincere, is not probative of a nexus to service if unsupported by competent evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

In light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence and there is no reasonable doubt to be resolved in this case; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to dependency and indemnity compensation based upon a claim of service connection for the cause of the Veteran's death is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


